DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species (A1) in the reply filed on November 28, 2022, is acknowledged.  The traversal is on the ground(s) that a search for any of Groups I-III or Species (A1)-(A5) would yield references applicable to each group or species.  This is not found persuasive because, as an example, the apparatus of Groups II and III can be used to practice another and materially different process such as to outgas a substrate or to store instructions for processes other than to oscillate a boundary layer of the flow of the process gases.  Thus, when a reference teaches an apparatus which is used to perform a different method, the reference itself is not applicable to the method as disclosed and claimed in the instant application.  
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 28, 2022.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,916,089 to Suchtelen, et al. (hereinafter “Suchtelen”). 
Regarding claim 1, Suchtelen teaches method of processing a substrate (see, e.g., the Abstract, Figs. 1-3, and entire reference), comprising:
conducting a processing operation on the substrate in an interior volume of a processing chamber (see, e.g., Fig. 1 and col. 4, l. 19 to col. 17 which teach performing chemical vapor deposition (CVD) on a substrate (13) in a pulsed reactor (1)), the conducting the processing operation on the substrate comprising:
moving a flow of one or more process gases over a surface of the substrate; and oscillating a boundary layer of the flow of one or more process gases while the flow of one or more process gases moves over the surface of the substrate, the oscillating the boundary layer comprising one or more of:  oscillating a pressure of the interior volume (See, e.g., Fig. 1 and col. 4, l. 19 to col. 5, l. 52 which teach that the desired precursor gas from one or more lines (11) is fed into the reactor by initially opening valve (11) while valve (12) is closed such that precursor gas is fed into a gas pipette (9) and then closing valve (11) and opening valve (12) such that a pulse of precursor gas is delivered to the reactor (1) where it flows over a surface of the substrate(s) (13) and temporarily increases the pressure within the reactor (1) as a result of the pulse of precursor gas(es).  See also col. 7, l. 33 to col. 8, l. 17 which specifically teach that a precursor pulse is delivered every 1.5 seconds with a 1,200 msec growth time and 300 msec pumping time for a total of 2,400 cycles over 1 hour.  The process of cyclically delivering a precursor pulse every 1.5 seconds necessarily causes the pressure within the CVD reactor (1) to oscillate which, in turn, will necessarily oscillate a boundary layer of the flow of the precursor gas(es) while moving over a surface of the substrate (13).  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, oscillation of a boundary layer as a result of cycling the pressure, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).).  
Regarding claim 4, Suchtelen teaches that the processing operation comprises one or more of an oxidation operation, a plasma immersion ion implantation operation, an epitaxial deposition operation, a chemical vapor deposition (CVD) operation, a physical vapor deposition (PVD) operation, an atomic layer deposition (ALD) operation, an etching operation, or a thermal annealing operation (see, e.g., Fig. 1 and col. 4, l. 19 to col. 17 which teach that the pulsed reactor (1) is used to perform chemical vapor deposition (CVD)).  

Claim Rejections - 35 USC § 103
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchtelen. 
Regarding claim 2, Suchtelen does not explicitly teach that the pressure is oscillated at an oscillation frequency that is within a range of 100 Hz to 1,000 Hz.  However, in col. 7, l. 33 to col. 8, l. 17 Suchtelen specifically teaches an embodiment in which a precursor pulse is delivered every 1.5 seconds (i.e., a frequency of 0.67 Hz) with a 1,200 msec growth time and 300 msec pumping time for a total of 2,400 cycles over 1 hour.  Since the frequency of the precursor pulses determines the thickness of the deposited thin film (i.e., from less than a monolayer and up), it is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal pulse frequency (and, hence, the pressure oscillation frequency), including within the claimed range of 100 to 1,000 Hz, which is necessary to produce a Group III-V thin film having the desired materials properties, including the thickness, uniformity, and abruptness of the interface.  
Regarding claim 3, Suchtelen does not explicitly teach that the pressure is oscillated along a sinusoidal profile.  However, as noted supra with respect to the rejection of claim 2, in col. 7, l. 33 to col. 8, l. 17 Suchtelen specifically teaches an embodiment in which a precursor pulse is delivered every 1.5 seconds (i.e., a frequency of 0.67 Hz) with a 1,200 msec growth time and 300 msec pumping time for a total of 2,400 cycles over 1 hour.  Since each precursor pulse is repeatedly delivered at regular intervals this will necessarily produce a periodic rise and fall in the pressure within the reactor (1) which is substantially the same as a sinusoidal profile.  Alternatively, a person of ordinary skill in the art would be motivated to ensure the use of a periodic pulse frequency which is analogous to a sinusoidal profile in order to provide a more uniform and continuous supply of precursor material for the deposition of more uniform thin films with abrupt interfacial profiles.  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchtelen in view of U.S. Patent Appl. Publ. No. 2002/0073917 to Hashimoto, et al. (“Hashimoto”) and further in view of U.S. Patent No. 5,593,741 to Yasuo Ikeda (“Ikeda”). 
Regarding claim 5, Suchtelen teaches that the oscillating the pressure of the interior volume comprises exhausting the one or more process gases from the interior volume through a valve positioned along an exhaust path (see, e.g., Fig. 1 and col. 4, l. 19 to col. 17 which teach that a shut-off valve (3) is positioned along an exhaust path from the CVD reactor (1)), but does not explicitly teach that the valve is a rotatable valve comprising a flapper that is freely rotatable relative to a valve housing.  However, in Figs. 1-2 and ¶¶[0022]-[0040] as well as elsewhere throughout the entire reference Hashimoto teaches an analogous embodiment of a CVD system for the deposition of Group III-V semiconductors onto one or more substrates (15) provided in a reactor (1).  In Fig. 2 and ¶¶[003]-[0040] Hashimoto specifically teaches that pressure control devices (9a) and (9b) comprised of, for example, a butterfly valve are disposed on the side of the gas supply channel (5) and on the side of the gas exhausting channel, respectively, in order to control the pressure in the reaction tube (1).  Then in Fig. 1 and col. 4, l. 45 to col. 5, l. 56 Ikeda teaches another embodiment of a CVD reactor in which the pressure within the reaction chamber (10) is also controlled by a butterfly valve (66) which is comprised of a flapper that is freely rotatable relative to a housing with the degree of opening of the valve being controlled by a pulse motor (68).  Thus, a person of ordinary skill in the art would look to the teachings of Hashimoto and Ikeda and would be motivated to incorporate a butterfly valve comprised of a flapper which is rotatable relative to a housing in order to obtain greater control over the pressure within the CVD reactor (1) during thin film growth.  
Regarding claim 6, Suchtelen does not explicitly teach rotating the flapper using a pump motor coupled to the rotatable valve.  However, as noted supra with respect to the rejection of claim 5, in col. 5, ll. 20-27 Ikeda specifically teaches that rotation of the flapper in the butterfly valve (66) is controlled by a pulse motor (68).  Accordingly, an ordinary artisan would be motivated to utilize a pulse motor (68) to control the position of the flapper in the butterfly valve of Hashimoto and Ikeda in order to control the pressure within the reactor chamber itself.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchtelen in view of Hashimoto and further in view of Ikeda and still further in view of U.S. Patent Appl. Publ. No. 2011/0100489 to Orito, et al. (“Orito”). 
Regarding claim 7, Suchtelen, Hashimoto, and Ikeda do not teach that the oscillating the pressure of the interior volume further comprises exhausting the one or more process gases through a pressure control valve positioned downstream from the rotatable valve along the exhaust path.  However, in Figs. 1 & 9 and ¶¶[0047]-[0082] as well as elsewhere throughout the entire reference Orito teaches an analogous system and method for performing CVD onto one or more substrate (7) within a vacuum chamber (1).  In ¶[0069] and ¶¶[0079]-[0082] Orito specifically teaches an embodiment in which gas flow through an evacuation passage (63b) is controlled by means of a pressure gauge (66b), a butterfly valve (67), a differential pressure gauge (68), and a downstream control valve (65b).  The inclusion of a downstream control valve (65b) provides control over the differential pressure across the butterfly valve (67), thereby enabling greater control over the pressure and gas flow rate through the evacuation passage.  Thus, a person of ordinary skill in the art would look to the teachings of Orito and would be motivated to include a pressure control valve downstream from the butterfly valve of Hashimoto and Ikeda in order to provide greater control over the pressure differential across the butterfly valve during CVD growth processes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714